PER CURIAM.
Danny Eugene Harris appeals his conviction of robbery and an order imposing restitution. We affirm in part and reverse in part.
Appellant contends that the trial judge erred by conducting simultaneous jury selection for appellant’s case and an unrelated case involving another defendant. The issues raised by appellant regarding this procedure have been previously rejected by this Court. Rock v. State, 622 So.2d 487 (Fla. 1st DCA 1993).
The trial judge erroneously entered a restitution order. There is no record support for the granting of restitution. The testimony at trial indicated that the money taken was recovered. Additionally, no restitution was orally ordered as part of the sentence. The state concedes that the restitution order was improperly entered.
The conviction is affirmed. The restitution order is reversed, and the case remanded with directions to strike that order.
BARFIELD, ALLEN and WOLF, JJ., concur.